Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/28/2020 has been entered.  Claims 1-6, 9-10, 13-14, 17, 20-23, 25-26, 31-33 are cancelled; claims 7, 11, 15-16, 24 are amended; claim 28 is withdrawn from consideration as being drawn to non-elected invention; and claims 34-35 are added.  Accordingly, claims 7-8, 11-12, 15-16, 18-19, 24, 27-30 and 34-35 are currently pending in the application.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 7, 19, 24, 27, 30 and 34-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,309,111 B2. Although the claims at issue are not identical, they are not patentably distinct from each both are drawn to roofing granule comprising a base particle and a coating layer disposed on the base particle with coating layer prepared from alkoxysilanes and by the same process.  The coating layer comprises organic pigment (colorant) and the composition includes a polymeric material such as polyvinyl alcohol.  
U.S. Patent No. 10,309,111 B2 claims are silent with respect to coating layer being impervious and average particle size of sol.
However, applicants attention is drawn to MPEP 804 where it is disclosed that “the specification can always be used as a dictionary to learn the meaning of a term in a patent claim.” Toro Co. v. White Consul. Indus., Inc., 199 F.3d 1295, 1299, 53 USPQ2d 1065, 1067 (Fed. Cir. 1999).  Further, those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in an application defines an obvious variation of an invention claimed in the patent. (underlining added by examiner for emphasis) In re Vogel, 422 F.2d 438,164 USPQ 619,622 (CCPA 1970).
Consistent with the above underlined portion of the MPEP citation, attention is drawn to U.S. Patent No. 10,309,111 B2 wherein it teaches that process of preparing the roofing granules forms an impervious coating layer (col. 4, lines 27-40) and the sol has an average particle size preferably from 50 to 200 nm (col. 9, lines 41-46).

Claims 7, 19, 24, 27, 30 and 34-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 8,637,116 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because both are drawn to roofing granule comprising a base particle and a coating layer disposed on the base particle with coating layer prepared from alkoxysilanes and by the same process.  The coating layer comprises organic pigment (colorant) and the composition includes a polymeric material such as polyvinyl alcohol.  

However, applicants attention is drawn to MPEP 804 where it is disclosed that “the specification can always be used as a dictionary to learn the meaning of a term in a patent claim.” Toro Co. v. White Consul. Indus., Inc., 199 F.3d 1295, 1299, 53 USPQ2d 1065, 1067 (Fed. Cir. 1999).  Further, those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in an application defines an obvious variation of an invention claimed in the patent. (underlining added by examiner for emphasis) In re Vogel, 422 F.2d 438,164 USPQ 619,622 (CCPA 1970).
Consistent with the above underlined portion of the MPEP citation, attention is drawn to U.S. Patent No. 8,637,116 B2 wherein it teaches that process of preparing the roofing granules forms an impervious coating layer (col. 4, lines 22-34) and the sol has an average particle size preferably from 50 to 200 nm (col. 9, lines 28-50).

Claim Rejections - 35 USC § 112

Claims 7 and 15 recites the limitation "the first inorganic binder precursor" and “the second inorganic binder precursor” in lines 15 and 2, respectively.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102/103

Claims 7, 19, 24, and 27 are rejected under pre-AIA  35 U.S.C. 102 (b) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Bigham et al (US 5,723,516).

Regarding claim 7, Bigham et al disclose granular material coated with organometallic polymeric binder comprising the reaction product of water and at least one component of a binder precursor composition.  The binder precursor composition comprises a hydrolysable liquid organometallic solvent (abstract).  See example 23, wherein raw rock material having a particle size which is 98% + 35 mesh Tyler (425 microns - i.e. reads on base particle in present claim 7) is treated with a polymer solution from example 1 containing TEOS (i.e. tetraethoxysilane - reads on C4 alkoxysilane and first coating binder precursor in present claim 7) and phthalocyanine green (i.e. reads on organic pigment in present claim 7).  The colored material was then transferred to a pan and placed at 1200C (i.e. reads on roofing granules in present claim 7, gelling and curing at a temperature below 2000C).  Incorporation of surfactant in the binder precursor composition may be desirable because its presence may allow water to be mixed more uniformly throughout the binder precursor mixture (col. 6, lines 62-66) which reads on aqueous medium in present claim 7.    
Bigham et al differ with respect to process of preparing the roofing granule; and properties.
However, claims are written in a product-by-process form.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  Additionally, given that organometallic solvent is hydrolysable and the precursor composition comprises water and TEOS, and is cured at less than 2000C as in present claims, it is the office’s position that inorganic 0C, form a continuous inorganic binder phase and the first coating layer would be impervious, absent evidence to the contrary.
In light of the above, it is clear that Bigham et al anticipate the present claims.
Alternatively, given that precursor composition of example 23, of Bigham et al, comprises hydrolysable liquid organometallic solvent such as tetraethoxysilane (i.e. a C4 alkoxysilane), phthalocyanine (an organic pigment), may include water based on the teachings in general disclosure and the precursor composition is cured at less than 2000C as in present claims, one skilled in art would have a reasonable basis to expect the formation of inorganic sol which undergoes gelation when cured at 1200C, to form a continuous inorganic binder phase and the first coating layer to be impervious, absent evidence to the contrary.  Since PTO cannot conduct experiments, the burden of proof is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977).
Regarding claim 19, see example 23, wherein the coating composition comprises phthalocyanine.
Regarding claim 24, given that organometallic solvent is hydrolysable and the precursor composition comprises water and TEOS, and is cured at less than 2000C as in present claims, it is the office’s position that inorganic sol is inherently formed and would necessarily have an average particle size of 50 to 500 nm.
Regarding claim 27, Bigham et al teach that granules exhibit better adhesion to asphalt (col. 2, lines 15-17) which reads on bituminous material comprising roofing granules affixed to bituminous roofing substrate.


Claim Rejections - 35 USC § 103

Claim 29 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bigham et al (US 5,723,516) in view of Tamanuki et al (US 2008/0314273 A1).
The discussion with respect to Bigham et al in paragraph 8 above is incorporated here by reference.
Bigham et al are silent with respect to organic pigment dispersant.
However, Bigham et al teach that incorporation of surfactant in the binder precursor may be desirable (col. 6, lines 62-64).  Additionally, Tamanuki et al teach a dispersing agent for improving dispersion of pigment.  Examples of dispersing agents include ionic surfactants such as sodium alkyl benzene sulfonate (paragraph 0035).  The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  Therefore, in light of the teachings in Tamanuki et al, case law, and give that Bigham et al contemplate adding surfactant to its precursor composition, it would have been obvious to one skilled in art at the time invention was made to add a known surfactant, such as sodium alkyl benzene sulfonate, to the precursor composition, of Bigham et al, for improving the dispersion of pigment.

Claim 30 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bigham et al (US 5,723,516) in view of Beesley et al (US 6,238,794 B1).
The discussion with respect to Bigham et al in paragraph 8 above is incorporated here by reference.
Bigham et al are silent with respect to particle size of organic pigment.
However, Beesley et al in the same field of endeavor teach a coating for roofing granules (title).  The composition comprising pigment particles having a specific mean .

Claims 7-8, 11, 15-16, 19, 24, and 27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vanpoulle et al (US 2008/0026183 A1) in view of Shiao et al (US 2008/0008832 A1).
Regarding claim 7, Vanpoulle discloses roofing granules comprising a mineral core (i.e. reads on base particle) and an exterior coating covering the core (paragraph 0018) which reads on first coating layer on base particle.  The process includes the step of preparing a gel-forming inorganic coating medium, coating mineral core with the gel-forming inorganic coating medium, forming a coating layer on the mineral core from the sol of inorganic precursor material (paragraph 0059).  Preferably, the gel forming inorganic coating medium is a sol (paragraph 0060).  Formation of the porous inorganic material from inorganic precursor material by the sol-gel method is well-known in the art (i.e. reads on inorganic sol-gel based coating).  Conventionally, the sol-gel method as applied to film formation on a target surface is understood to include the steps of forming a sol of colloidal particles of inorganic precursor material dispersed in a liquid carrier, applying the sol of colloidal particles to surface to be covered, gelling the mixture on the surface so as to form a three-dimensional network of pores (paragraph 0072) which reads on gelation.  The sol is preferably an aqueous suspension (i.e. reads on aqueous medium in present claim 7) prepared from one or more organic precursors selected from 0C.  The base granules are immersed in sol and filtered.  The granules obtained are washed with water and dried at 600C (paragraphs 0099-0101) which reads on curing and gelling at a temperature of less than 2000C.
Vanpoulle et al are silent with respect to the use of organic pigment; first coating binder forming a continuous binder phase and first coating layer is impervious.
However, regarding the use of organic pigment, Vanpoulle et al in the general disclosure teach that coating compositions can include other conventional components including colorants such as metal oxide, solar heat reflective pigments and the like (paragraph 0090).  Additionally, Shiao et al teach solar reflective roofing granules having deep color tones formed by coating base mineral particles with a coating composition including an infrared-reflective pigment (abstract).  The colored infrared-reflective pigment can comprise a near infrared reflecting composite pigment.  The composite pigments are composed of near-infrared non-absorbing colorant coated with the near infrared-absorbing colorant.  Near infrared non-absorbing colorants that can be used include organic pigments such as phthalocyanine, quinacridone, pigments having azo and perylene functional groups (paragraph 0075) which reads on the organic pigments in first coating layer.  Therefore, in light of the teachings in Shiao et al and given that Vanpoulle et al contemplate adding conventional components, such as colorants and solar hear reflective pigments, it would have been obvious to one skilled in art at the time 
Regarding first inorganic coating binder forming a continuous binder phase and first coating layer is impervious, Vanpoulle et al in the general disclosure teach that formation of porous inorganic material from inorganic precursor material by sol-gel method is well known in the art.  Conventionally, the sol-gel method as applied to film formation on a target surface is understood to include the steps of forming a sol of colloidal particles of precursor materials dispersed in a liquid carrier, applying the sol of colloidal particles to the surface to be covered, gelling the mixture on the surface so as to form a network of pores, eliminating the liquid phase to obtain a thickening or chemical stabilization of pore network and formation of a film on the surface.  The sol of inorganic precursor can also include a sacrificial template material which is removed after film formation to provide the pore network.  In the absence of a template material, control of size and extent of aggregation of the colloidal particles of inorganic precursor materials during film deposition and control of relative rates of condensation and evaporation of the liquid carrier, determines the characteristics of the pore network so formed, including the pore volume, size and surface area (paragraph 0062).  Therefore, given that use of template material is optional, control of relative rates of condensation and evaporation of the liquid carrier, determines the pore characteristics, process of preparing the sol-gel method is well known in the art, and inorganic sol material, of Vanpoulle et al, is prepared by substantially similar process using substantially similar precursor materials as in present claims and has pore size in overlapping ranges, one skilled in art at the time invention was made would have a reasonable basis to expect the first inorganic coating binder to form a continuous binder phase and be impervious or In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Regarding claim 8, Vanpoulle et al teach that exterior coating includes at least one porous layer (paragraph 0018) and a second coating layer is implicit in the teaching “at least one porous layer”.  
Regarding claim 11, in addition to 11a above, it is the office’s position that it is within the scope of one skilled in art at the time invention was made to use an organic pigment which is the same or different from the one used in first coating layer in the second coating layer, based on the list of pigments taught as functionally equivalent in Shiao et al.
Regarding claims 15, Vanpoulle et al teach that sol is treated with acid (i.e. reads on acidifying the precursor material in the aqueous medium) and in the presence of alcohol (paragraph 0081).  The silica sol is prepared by an organic reaction technique followed by the addition of base (paragraph 0080).
Regarding claims 16 and 24, given that inorganic sol material is prepared by substantially similar process using substantially similar precursor materials, one skilled in art at the time invention was made would have a reasonable basis to expect the inorganic sol material to have the presently claimed particle size.  Furthermore, 
Regarding claim 19, examples of organic pigments in Shiao et al include phthalocyanine, quinacridone, pigments having azo and perylene functional groups (paragraph 0075). 
Regarding claim 27, Vanpoulle et al teach that roofing granules are typically distributed over selected portions of the upper side of substrate and the bituminous material serves as an adhesive to bind roofing granules to the sheet when the bituminous material has cooled (paragraph 0091).

Claims 12 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vanpoulle et al (US 2008/0026183 A1) in view of Shiao et al (US 2008/0008832 A1) and Kalkonoglu et al (US 2008/0008857 A1).
The discussion with respect to Vanpoulle et al and Shiao et al in paragraph 11 above is incorporated here by reference.
Vanpoulle et al and Shiao et al are silent with respect to thermochromic material.
However, Kathanoglu et al teach roofing granules coated with an exterior surface coating (paragraph 0034).  By employing the surface covering, solar absorption can be optimized for better energy efficiency during heating/cooling seasons by changing its solar reflectance in the near infrared refection range in response to surrounding temperature or weather changes without affecting its surface color (paragraph 0039).  The material properties that can provide such reversible changes in surrounding temperatures in solar reflectance could include thermochromism.  Examples of such systems include thermochromatic colorants, thermochromatic polymers and thermochromic pigments.  Depending on their chemical reactivity thermochromic materials can be added directly to a coating composition (paragraphs 001-0062).  .

Claim 29 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vanpoulle et al (US 2008/0026183 A1) in view of Shiao et al (US 2008/0008832 A1) and Tamanuki et al (US 2008/0314273 A1).
The discussion with respect to Vanpoulle et al and Shiao et al in paragraph 11 above is incorporated here by reference.
Vanpoulle et al and Shiao et al are silent with respect to organic pigment dispersant.
However, Tamanuki et al teach a dispersing agent for improving dispersion of pigment.  Examples of dispersing agents include ionic surfactants such as sodium alkyl benzene sulfonate (paragraph 0035).  The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  Therefore, in light of the teachings in Tamanuki et al, and case law, it would have been obvious to one skilled in art at the time invention was made to add a known surfactant, such as sodium alkyl benzene sulfonate, to the precursor composition, of Vanpoulle et al in view of Shiao et al, for improving the dispersion of pigment.

Claim 30 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vanpoulle et al (US 2008/0026183 A1) in view of Shiao et al (US 2008/0008832 A1) and Beesley et al (US 6,238,794 B1).

Vanpoulle et al and Shiao et al are silent with respect to particle size of organic pigment.
However, Beesley et al in the same field of endeavor teach a coating for roofing granules (title).  The composition comprising pigment particles having a specific mean particle size of 150 nm to 500 nm provide greater resistance to fade than conventional coating composition (abstract).  Pigment particles having the noted mean particle size have been found to have a greater resistance to fade when compared to conventional smaller size particles (col. 3, lines 41-45).  Therefore, in light of the teachings in Beesley et al, it would have been obvious to one skilled in art at the time invention was made to use an organic pigment, such as phthalocyanine, having the mean particle size of 150 nm to 500 nm, for above mentioned advantages.

Claim 18 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bigham et al (US 5,723,516) in view of Kalkonoglu et al (US 2008/0008857 A1).
The discussion with respect to Bigham et al in paragraph 8 above is incorporated here by reference.
Bigham et al are silent with respect to thermochromic material.
However, Kathanoglu et al teach roofing granules coated with an exterior surface coating (paragraph 0034).  By employing the surface covering, solar absorption can be optimized for better energy efficiency during heating/cooling seasons by changing its solar reflectance in the near infrared refection range in response to surrounding temperature or weather changes without affecting its surface color (paragraph 0039).  The material properties that can provide such reversible changes in surrounding temperatures in solar reflectance could include thermochromism.  Examples of such .

Claim 34 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bigham et al (US 5,723,516) in view of Semmens (US 7,255,738 B2).
The discussion with respect to Bigham et al in paragraph 8 above is incorporated here by reference.
Bigham et al are silent with respect to polymeric thickener.
However, Semmens in the same field of endeavor teach adding dispersant, matrix material comprising thickener such as polyvinyl alcohol to a particulate (see claims 1-4) and particularly well suited for roofing applications (col. 1, lines 16-19).  Case law holds that selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  Therefore, in light of the teachings in Semmens and case law, it would have been obvious to one skilled in art prior to the filing of present application, to include the polyvinyl alcohol thickener, to the composition, of Bigham et al, absent evidence of unexpected results.  

Claims 34-35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vanpoulle et al (US 2008/0026183 A1) in view of Shiao et al (US 2008/0008832 A1) and Semmens (US 7,255,738 B2).

Vanpoulle et al and Shiao et al are silent with respect to polymeric thickener.
However, Semmens in the same field of endeavor teach adding dispersant, matrix material comprising thickener such as polyvinyl alcohol to a particulate (see claims 1-4) and particularly well suited for roofing applications (col. 1, lines 16-19).  Case law holds that selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  Therefore, in light of the teachings in Semmens and case law, it would have been obvious to one skilled in art prior to the filing of present application, to include the polyvinyl alcohol thickener, to the composition, of Vanpoulle et al in view of Shiao et al, absent evidence of unexpected results.

Response to Arguments

The rejections under 35 U.S.C. 112 1st paragraph, and 103, as set forth in paragraph **, of office action mailed 4/28/2020, are withdrawn either in light of the applicant arguments that are persuasive and/or new grounds of rejection set forth in this office action, necessitated by amendment.
While the grounds of rejection are changed, it was still deemed appropriate to address some of the arguments which would be pertinent to new grounds of rejection in this office action (See paragraph 19 below).

Applicant's arguments filed 10/28/2020 have been fully considered but they are not persuasive.  Specifically, applicant argues that (A) inorganic particles in Bigham are  
With respect to (A), see example 1 of Bigham et al, wherein solids content is 40% in TEOS and is further added to 180 g of TEOS (i.e. TEOS is present in amounts greater than the monomers used to form the organic polymer component).  Additionally, claim uses the transitional phrase “including” which is synonymous with “comprising” and is inclusive or open-ended and does not exclude additional, unrecited elements or Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004), see MPEP 2111.03.
With respect to (B), Vanpoulle et al use a similar process as in present claims in that alkoxysilane is used as a precursor to form a sol which is cured at less than 2000C as in present claims.  The average pore diameter in Vanpoulle is from about 5 nm to about 50 nm (i.e. overlaps with the particle size in present claims) in a preferable embodiment (paragraph 0037).  Vanpoulle also teaches that control of size and extent of aggregation of the colloidal particles of inorganic precursor materials during film deposition and control of relative rates of condensation and evaporation of the liquid carrier, determines the characteristics of the pore network so formed, including the pore volume, size and surface area (paragraph 0062) and the synthesis conditions are known to one skilled in art.
With respect to (C), Vanpoulle et al do not employ silicate based binders.  The process of forming the coating layer on mineral core (i.e. base particle), in Vanpoulle et al, is based on a process similar to that in present claims and forms a porous network as in present invention.  The pore size can be controlled by one skilled in art because Vanpoulle et al explicitly teaches that in the absence of a template material, control of size and extent of aggregation of the colloidal particles of inorganic precursor materials during film deposition and control of relative rates of condensation and evaporation of the liquid carrier, determines the characteristics of the pore network so formed, including the pore volume, size and surface area (paragraph 0062).  Additionally, Vanpoulle et al teaches that coating compositions can include other conventional components including colorants such as metal oxide, solar heat reflective pigments and the like (paragraph 0090).  Graham v. Deere analysis was done and the secondary reference of Shiao et al in the same field of endeavor provides the motivation to use its colorant in a coating composition used to coat the surface of roofing granules.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARUNA P REDDY whose telephone number is (571)272-6566.  The examiner can normally be reached on 8:30 AM to 5:00 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status 




/KARUNA P REDDY/Primary Examiner, Art Unit 1764